Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 2

Dated as of October 22, 2003

 

to

 

RECEIVABLES PURCHASE AGREEMENT

Dated as of October 27, 2000

 

THIS AMENDMENT NO. 2 (the “Amendment”), dated as of October 22, 2003, is entered
into by and among LINCOLNSHIRE FUNDING, LLC, a Delaware limited liability
company, as Seller, STAPLES, INC., a Delaware corporation, as Servicer, CRC
FUNDING, LLC, a Delaware limited liability company formerly known as Corporate
Receivables Corporation, as Conduit Purchaser, CITIBANK, N.A. and LLOYDS TSB
BANK plc, as Committed Purchasers, and CITICORP NORTH AMERICA, INC., a Delaware
corporation, as agent for the Purchasers (the “Agent”). Capitalized terms not
defined herein shall have the meanings ascribed to such terms in the RPA
described below.

 

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchasers and the Agent have entered into that certain Receivables Purchase
Agreement dated as of October 27, 2000 (as previously amended by that certain
Amendment No. 1 dated as of October 24, 2002 and as it may be hereafter amended,
restated, supplemented or otherwise modified from time to time, the “RPA”); and

 

WHEREAS, the Conduit Purchaser has requested that the termination date under the
Asset Purchase Agreement be extended to April 22, 2004; and

 

WHEREAS, in connection with such extension, the parties to the RPA would like to
amend the confidentiality provisions of the RPA to take into account certain
changes in laws;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

SECTION 1. Amendment.  Effective the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 2 hereof, the RPA shall be
amended as follows.

 

1.1           Notwithstanding the prior Commitments in effect under the RPA,
concurrently with the effectiveness of this Amendment, the “Commitments” of each
of the Purchasers named above shall equal $70,000,000 subject to future
reduction by reason of assignment pursuant to Section 9.04 of the RPA or as such
amount may be reduced in accordance with Section 2.01(b) of the RPA.

 

1.2           Section 9.09 of the RPA is hereby amended to add at the conclusion
thereof the following:  “Notwithstanding the foregoing, each party hereto may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated by this
Agreement and all

 

--------------------------------------------------------------------------------


 

materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such U.S. tax treatment and U.S. tax
structure.”

 

SECTION 2.  Conditions Precedent.  This Amendment shall become effective and be
deemed effective as of the date hereof upon receipt by the Agent of counterparts
of this Amendment executed by each of the parties hereto.

 

SECTION 3.  Representations and Warranties.  Each of the parties hereto hereby
represents and warrants that this Amendment constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms.

 

SECTION 4.  Reference to and Effect on the RPA.

 

4.1 Upon the effectiveness of this Amendment, each reference in the RPA to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the RPA, as amended hereby, and each reference to the RPA
in any other document, instrument or agreement executed and/or delivered in
connection with the RPA shall mean and be a reference to the RPA as amended
hereby.

 

4.2  Except as specifically amended above, the RPA and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

 

4.3  The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser or the Agent
under the RPA or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

 

SECTION 5.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 6.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

SECTION 7.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

LINCOLNSHIRE FUNDING, LLC

 

 

 

 

 

 

By:

/s/ Robert Mayerson

 

 

 

Name: Robert Mayerson

 

 

 

Title: President

 

 

 

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

/s/ John J. Mahoney

 

 

 

Name: John J. Mahoney

 

 

 

Title: Executive Vice President and
Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

LLOYDS TSB BANK plc

 

 

 

 

 

 

By:

/s/ Tim Self

 

 

 

Name: Tim Self

 

 

 

Title: Vice President Structured Finance

 

 

 

 

 

 

By:

/s/ Peter Hart

 

 

 

Name: Peter Hart

 

 

 

Title: Assistant Director Structured Finance

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Richard C. Simons

 

 

 

Name: Richard C. Simons

 

 

 

Title: Vice President

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC., as Agent

 

 

 

 

 

By:

/s/ Richard C. Simons

 

 

 

Name: Richard C. Simons

 

 

 

Title: Vice President

 

 

 

 

 

 

CRC FUNDING, LLC

 

 

 

 

 

By:

Citicorp North America, Inc., as

 

 

 

Attorney-in-Fact

 

 

 

 

 

 

By:

/s/ Richard C. Simons

 

 

 

Name: Richard C. Simons

 

 

 

Title: Vice President

 

 

Signature Page to Amendment No. 2 to Receivables Purchase Agreement

 

--------------------------------------------------------------------------------